Case 2:18-cr-20495-DML-MKM ECF No. 87 filed 05/27/20   PageID.270   Page 1 of 4



                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


United States of America,

                  Plaintiff,               Case No. 18-20495
      v.
                                           Hon. David M. Lawson
Ibraheem Izzy Musaibli,

                  Defendant.
                               /

   Motion and Brief in Support of Appointment of Counsel

      Ibraheem Izzy Musaibli, through his attorneys, the Federal

Community Defender, moves this Court to appoint counsel to review case

materials and advise Mr. Musaibli regarding his pro se Motion to Change

Lawyer (R. 80).

      Counsel has not sought the concurrence of the government because

this involves the attorney-client relationship.

      The Federal Community Defender was appointed by the court to

represent Mr. Musaibli since his initial appearance on July 25, 2018. In the

course of this representation, counsel reviewed and continues to discuss the

voluminous discovery received from the government; explained the complex

legal issues involved, and the substantial sentencing exposure the current

charges Mr. Musaibli faces; and litigated motions on behalf of Mr. Musaibli.

                                       1
Case 2:18-cr-20495-DML-MKM ECF No. 87 filed 05/27/20   PageID.271   Page 2 of 4



      Mr. Musaibli filed directly with the Court a Motion to Change Lawyer

on December 16, 2019. In the motion, Mr. Musaibli requests “to discharge

my lawyers, asap,” R. 80, PageID 257, and details his case concerns and

conflict with counsel.

      Counsel discussed the concerns raised and potential breakdown of the

attorney-client relationship with Mr. Musaibli across several meetings since

his filing. Mr. Musaibli’s Motion to Change Lawyer is pending with this Court

and currently set for hearing on June 3, 2020.

      Counsel believes that Mr. Musaibli will benefit from the additional

advice regarding his case and breakdown of the attorney-client relationship

he raised in his filing. In other cases, where the Federal Community Defender

served as counsel and similar concerns were raised by defendants after a

substantial period of representation, judges of this Court have appointed an

attorney from the Criminal Justice Act (CJA) to advise the defendant

regarding the case and possible conflicts. See, e.g., United States v. James

Mason, Jr., 15-cr-20062, R. 46 - Order Appointing Additional Counsel for

Defendant (Judge Matthew F. Leitman); United States v. Thomas Alan

Stubbs, 17-cr-20637 (Judge Laurie J. Michelson); United States v. Ricky

Terrell Williams, 10-cr-20719, R. 10 – Order Appointing Second Counsel

(Judge David M. Lawson).


                                     2
Case 2:18-cr-20495-DML-MKM ECF No. 87 filed 05/27/20    PageID.272   Page 3 of 4



      Counsel spoke with Richard Helfrick, Interim Executive Director of the

FCD, about a possible CJA panel attorney with the needed expertise that

could advise Mr. Musaibli. Mr. Helfrick and counsel believe they identified a

member of the CJA panel that could review the case and advise Mr. Musaibli.

      Due to the serious nature of the current charges against Mr. Musaibli

and high sentencing exposure, this Court should appoint a CJA panel

attorney to review the case and potential attorney-client conflict identified in

Mr. Musaibli’s motion, in addition to advising him regarding the need to

request new counsel.



                                    Submitted,


                                    s/Fabián Rentería Franco
                                    Fabián Rentería Franco [Rentería]
                                    James R. Gerometta
                                    Counsel for Ibraheem I. Musaibli
                                    FEDERAL COMMUNITY DEFENDER
                                    613 Abbott Street, Suite 500
                                    Detroit, Michigan 48226
                                    Email: fabian_renteria_franco@fd.org
                                    Phone: 313.463.6143
Dated: May 27, 2020                 Facsimile: 313.962.0685




                                       3
Case 2:18-cr-20495-DML-MKM ECF No. 87 filed 05/27/20   PageID.273   Page 4 of 4




                         Certificate of Service



     I certify that this Motion and Brief in Support of Appointment of
Counsel was filed with the Clerk of the court using CM/ECF, which should
send a copy of this filing to all counsel of record.


                                   s/Fabián Rentería Franco
                                   Fabián Rentería Franco
                                   Counsel for Ibraheem I. Musaibli
